Citation Nr: 0708158	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  03-20 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right inguinal 
hernia. 

4.  Entitlement to service connection for hemorrhoids. 

5.  Entitlement to service connection for peptic ulcer 
disease. 

6.  Whether new and material evidence has been received to 
reopen the claim for service connection for right neck pain 
and body stiffness.  

7.  Whether new and material evidence has been received to 
reopen the claim for service connection for degenerative disc 
disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969 and from December 1990 to May 1991.  The veteran also 
has unverified periods of service with the Texas National 
Guard and the Army Reserves.   

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an April 2002 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in North Little Rock, 
Arkansas, (hereinafter RO).  The case was remanded by the 
Board in March 2004 and is now ready for appellate review.  


FINDINGS OF FACT

1.  There is no competent medical evidence linking bilateral 
hearing loss, tinnitus, a right inguinal hernia, hemorrhoids, 
or peptic ulcer disease to a period of military service.  

2.  Service connection for right neck pain and body stiffness 
and degenerative disc disease of the cervical spine was 
denied by an October 1995 rating decision to which the 
veteran was notified in that month; the veteran did not 
perfect an appeal, and this is the only final rating decision 
addressing these issues on any basis. 

3.  Evidence received since the October 1995 rating decision 
record in the form of a photograph of the veteran in a neck 
brace purportedly taken during service raises a reasonable 
possibility of substantiating the claims for service 
connection for right neck pain and body stiffness and 
degenerative disc disease of the cervical spine.
 
4.  There is no competent medical evidence of record linking 
neck pain and body stiffness or degenerative disc disease of 
the cervical spine to a period of service.  


CONCLUSIONS OF LAW

1.  The October 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995). 

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for right neck pain and body stiffness and 
degenerative disc disease of the cervical spine is new and 
material, and therefore, the claims are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2006).
 
3.  Bilateral hearing loss, tinnitus, a right inguinal 
hernia, hemorrhoids, peptic ulcer disease, right neck pain 
with body stiffness and degenerative disc disease of the 
cervical spine were not incurred in service; and hearing 
loss, peptic ulcer disease and degenerative disc disease of 
the cervical spine may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5013A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran' claims on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, prior to initial adjudication, a letter dated 
in September 2001 satisfied the duty to notify provisions.  
As for the duty to assist, the veteran's service medical 
records have been obtained from his first period of service 
and additional reserve duty have been obtained, along with VA 
medical records.  The service medical records from the 
veteran's second period of active duty from December 1990 to 
May 1991 must, for the purposes of the adjudication below, be 
presumed to have been lost.  Under such circumstances, the 
Court has held that there is a heightened obligation on the 
part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis has been 
undertaken with this heightened obligation in mind.  It is 
further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

Additionally, the veteran has been afforded VA examinations.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  In this regard, the RO has 
conducted exhaustive efforts to obtain the service medical 
records from the veteran's second period of service to no 
avail.  There is no indication that additional efforts to 
obtain these records would be successful or that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case.  As such, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


II. Legal Criteria/Analysis

Service connection for right neck pain and body stiffness and 
degenerative disc disease of the cervical spine was denied by 
an October 1995 rating decision to which the veteran was 
notified in that month.  As the veteran did not perfect an 
appeal, it is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).  This is the only 
final rating decision addressing these issues on any basis.  

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  New and material evidence can be neither 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The RO reopened the claims for service connection for right 
neck pain and body stiffness and degenerative disc disease of 
the cervical spine and adjudicated these issues on the 
merits.  Notwithstanding this decision, the Board must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been received.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  After 
conducting this review, the Board concludes that new and 
material evidence has been received to reopen the claims for 
service connection for right neck pain and body stiffness and 
degenerative disc disease of the cervical spine.  

The RO found that a photograph, not previously of record, 
that the veteran submitted of himself in a neck brace 
purportedly taken by during service to be new and material 
evidence.  When this photograph is considered in conjunction 
with the sworn testimony before the Board from the veteran 
that he was fitted for a neck brace during service, the Board 
finds that this evidence raises a "reasonable possibility" 
of substantiating the claims for service connection for right 
neck pain and body stiffness and degenerative disc disease of 
the cervical spine, and is therefore material evidence.  
38 C.F.R. § 3.156.  This evidence is presumed to be credible 
for the purpose of determining the materiality of the 
evidence.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  As such, the claims for service connection for right 
neck pain and body stiffness and degenerative disc disease of 
the cervical spine are reopened, and the underlying merits of 
these claims will be addressed in conjunction with the other 
service connection claims below. 

The law provides that service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If the evidentiary record demonstrates 
that sensironeural hearing loss, peptic ulcer disease or 
arthritis manifested itself to a degree of 10 percent or more 
within one year of separation from service, then service 
connection for these disorders is warranted.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303(b), 
3.307, 3.309(a).

The service medical records from the veteran's first period 
of service, and those from the veteran's reserve duty, do not 
reflect any of the conditions for which service connection is 
claimed.  However, the post-service evidence reflects 
evidence of these disabilities.  This includes February 2006 
VA examination reports reflecting diagnoses of bilateral 
sensorineural hearing loss and tinnitus; a July 1994 private 
clinical record reflecting a small right inguinal hernia and 
private clinical reports from a surgical repair of a right 
inguinal hernia in July 1997; April 2001 and January 2004 
private clinical records reflecting hemorrhoids; a private 
clinical report, prior to the veteran's second period of 
active service, dated in August 1990 reflecting a duodenal 
ulcer and a private April 2001 esophagogastroduodenoscopy 
that revealed four gastric ulcers; an October 1994 VA x-ray 
that revealed degenerative disc disease of the cervical spine 
and a September 2003 VA magnetic resonance imaging scan that 
revealed cervical spondylosis.  What the post-service 
clinical evidence does not contain, however, is the required 
medical evidence in the form of an opinion or objective 
findings directly linking a current disability associated 
with any of the conditions for which service connection is 
claimed and the veteran's period of service.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  


With respect specifically to the veteran's hearing loss and 
tinnitus, the VA examiner who diagnosed bilateral hearing 
loss and tinnitus in February 2006 reviewed the clinical 
history, to include the service medical records, and noted 
that the veteran's hearing was shown to be normal upon 
entrance to service and by an updated "Bekesy type" 
audiogram.  The examiner noted that because the veteran's 
hearing sensitivity at the time of discharge from either 
period of active duty was unknown, the etiology of the 
veteran's hearing loss could not be determined without resort 
to speculation.  He also noted that as the service medical 
records revealed no evidence of complaints or treatment for 
tinnitus, the etiology of the condition could not be 
determined without resort to speculation. 

With respect to the etiology of the veteran's ulcer, the 
veteran told a private examiner in August 1990 that he had no 
prior history of ulcer disease, and indicated that his 
stomach problems had only begun in the previous week and a 
half while at a "Military Camp."  The veteran also offered 
testimony at the November 2003 hearing before the Board that 
the claimed disabilities, to include his right inguinal 
hernia, began in "Military Camp" or a "two-week" period of 
reserve duty, but there are no medical records indicating 
that any of the disorders on appeal are etiologically related 
to a period of such duty.  

Finally, with regard to the reopened claims for service 
connection for neck pain and body stiffness and degenerative 
disc disease of the cervical spine, notwithstanding the 
missing service medical records from the veteran's second 
period of service, the photograph and contentions asserting 
that the was fitted for a neck brace during service, and the 
April 1995 statements from the veteran's service comrades 
attesting to this fact, the fact remains that there is no 
competent medical evidence linking a current disability 
associated with neck pain and body stiffness and degenerative 
disc disease of the cervical spine to the veteran's military 
service.  As such, service connection for these disorders is 
not warranted.  

As for the assertions by the veteran and his wife, to include 
in testimony before the Board, that the issues on appeal are 
related to his military service, such assertions cannot be 
used to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss hearing loss is 
denied. 

Service connection for tinnitus is denied.   

Service connection for a right inguinal hernia is denied. 

Service connection for hemorrhoids is denied. 

Service connection for peptic ulcer disease is denied. 

Service connection for right neck pain and body stiffness is 
denied. 

Service connection for degenerative disc disease of the 
cervical spine is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


